In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated August 2, 2005, which, upon a fact-finding order of the same court dated February 7, 2005, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent, and placed him with the Office of Children and Family Services for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in placing the appellant with the Office of Children and Family Services for a period of 18 months. The Family Court has broad *802discretion in entering dispositional orders (see Family Ct Act § 141).
The court is required to choose the least restrictive available alternative which is consistent with the best needs of the juvenile (see Matter of Benjamin J., 10 AD3d 608 [2004]; Matter of Naiquan T., 265 AD2d 331 [1999]; Matter of Jamil W., 184 AD2d 513 [1992]). The court carefully considered the less-restrictive alternatives to placing the appellant in a residential facility, and properly balanced the needs of the juvenile and the need for the protection of the community (see Matter of Carliph T., 26 AD3d 440 [2006]; Matter of Jamal J., 8 AD3d 382 [2004]; Matter of Lloyd L., 246 AD2d 651 [1998]; Matter of Peter S., 241 AD2d 457 [1997]; Matter of Jason W., 207 AD2d 495 [1994]; Family Ct Act § 352.2 [2]). Schmidt, J.E, Santucci, Fisher and Covello, JJ., concur.